          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


United States of America,

v.                                   Case No. 1:18-cr-141-MLB

Markeith Thomas (2), Arthur
Ott (3), Brenton Mitchell (6),
Shanquita Potts (12), and
Lartaurus Bridges (14),

                      Defendants.

________________________________/

                        OPINION & ORDER

     The Magistrate Judge issued a Report and Recommendation

advising this Court to deny a number of motions filed by various

Defendants. (Dkt. 760.) Specifically, he recommends denial of motions

to suppress filed by Defendants Brenton Mitchell (Dkt. 242), Markeith

Thomas (Dkt. 281), and Arthur Ott (Dkt. 365); motions to dismiss filed

by Brenton Mitchell (Dkt. 372) and Lartaurus Bridges (Dkt. 512);

motions for bill of particulars filed by Shanquita Potts (Dkt. 215),

Brenton Mitchell (Dkt. 241), and Lartaurus Bridges (Dkt. 511); a motion

to strike alias filed by Brenton Mitchell (Dkt. 336); and a motion for
severance, a supplemental motion to sever, and a motion for speedy trial

filed by Lartaurus Bridges (Dkts. 513; 584; 566). The Court adopts the

Magistrate Judge’s recommendation in its entirety.

I.   Background and Procedural History

     The Magistrate Judge included a detailed recitation of the facts

pertinent to Defendants’ various motions. (Dkt. 760 at 3–19.) In general,

the United States indicted Defendants (and several co-defendants not

involved in the motions currently before the Court) with the distribution

of marijuana and, for some, the illegal possession of firearms. (Dkt. 287.)

The criminal charges arise from the seizure of marijuana those

Defendants and their co-conspirators allegedly brought into Atlanta on

two occasions from Sacramento, California using privately chartered jets.

     The first shipment of marijuana arrived on December 22, 2017.

(Dkt. 517 at 6.)   Law enforcement officers, acting on a “tip,” set up

surveillance at Fulton County Airport (also known as “Charlie Brown

Field”), and watched as a private jet carrying co-defendant Terrell Davis

and several others landed before dawn and parked next to two vehicles—

a black Sprinter van and a Ford Econoline van. (Id. at 6–8; 12, 27.)

Individuals unloaded 37 large rectangular packages in Christmas



                                    2
wrapping paper from the plane’s cargo hold into the Econoline van. (Id.

at 9.) Surveillance agents suspected the packages contained marijuana

and arranged a Georgia State Trooper to stop the vehicle after it left the

airport. (Id. at 9–10.) Trooper Ian Moremen made that stop, immediately

smelled marijuana coming from the vehicle, and identified three

occupants, Defendant Ott (the driver), Defendant Thomas (a passenger),

and co-defendant Kevin Harp (a passenger, although, he is not involved

in the motions currently before the Court). (Dkt. 518 at 15–16.) As he

continued to smell marijuana, Trooper Moremen searched the van and

found about 520 pounds of marijuana in the 37 packages unloaded from

the plane. (Dkts. 517 at 11; 518 at 15.) The van was registered to co-

defendant Davis, who also paid for the chartered flight. (Dkt. 517 at 12,

27.)

       While that stop occurred, co-defendant Davis and several other

passengers from the plane left the airport in the Sprinter van and went

to an apartment complex known as “The Compound.” (Id. at 11.) Law

enforcement had been surveilling The Compound using a pole camera for

some time. (Id.) They knew co-defendant Davis purchased the complex,

installed a gate around it, and used it as a location from which he and



                                    3
others distributed marijuana. (Id. at 11–12.) The day after the seizure,

an Instagram account belonging to co-defendant Davis posted a photo of

Davis sitting by a pool with the caption “I’ve lost more than an man have

gained in a lifetime . . . Have you ever lost ah million dollars at one

time???” (Id. at 16; Dkt. 669 at 4.) The marijuana seized the night before

had an estimated street-value of $1 million. (Dkt. 517 at 13.)

     The second plane departed Sacramento and arrived at Atlanta’s

Peachtree-DeKalb Airport on April 15, 2018. (Id. at 22–23.) Prior to its

arrival, law enforcement received intelligence co-defendant Davis visited

an area in northern California known as “Murder Mountain” where

people grow large amounts of legal and illegal marijuana. (Id. at 15–16.)

Co-defendant Davis’ tour bus operator also informed law enforcement co-

defendant Davis possessed a large amount of cash aboard the bus. (Id.)

Agents in California tracked co-defendant Davis as he left Murder

Mountain and watched as he and others boarded a private jet at a private

airport in Sacramento. (Id. at 18–19.) They also saw seventeen packages

in white wrapping paper loaded into the plane’s cargo hold. (Id.) Based

on the similarity of the packaging seized in December 2017, agents




                                    4
believed the packages contained marijuana. (Id. at 21.) The plane left

Sacramento shortly after midnight. (Id.)

     The flight crew had initially planned to land in Kennesaw, Georgia,

but changed their destination to Peachtree-DeKalb Airport about 25

minutes before arrival.    (Id.)   Before landing, the flight crew also

requested that no ground crew help unload the plane, a highly unusual

request. (Id.) Indeed, the airport supervisor told agents that, in his

twenty years working at the airport, he had never received such

instructions. (Id. at 22.) The plane landed at about 5:15 a.m. (Id. at 23.)

     Before the plane arrived, two vehicles (a black Chrysler 300 and

another Ford Econoline van) left The Compound and drove to the airport.

(Id.) The vehicles drove onto the tarmac to where the plane parked. (Id.

at 23–24.) The van backed up to the plane’s cargo hold while the car

parked near the plane’s front steps. (Id.) When the cargo hold opened,

agents could see the packages on the plane and witnessed several people

between the van and the cargo hold “like they were getting ready to

unload” the packages. (Id. at 25.) At the same time, passengers from the

plane walked back and forth to the Chrysler loading personal belongings

into the car. (Id. at 24–26.) The car then drove away with two occupants,



                                    5
the driver and one passenger. (Id.) A state trooper stopped the car at

the front of the airfield and identified the driver as Defendant Mitchell

and the passenger as co-defendant William Rhodes. (Id. at 26.) Co-

defendant Rhodes traveled as a plane passenger while Defendant

Mitchell drove the car from The Compound to meet the plane at the

airport. (Id. at 26–27, 33.) Following the stop, law enforcement drove

the vehicle to the rear of a building and inventoried it pursuant to their

standard practice and written protocol, finding a gun under the driver’s

seat and another gun in a bag on the passenger’s seat. (Id. at 32–33, 55.)

     While the Chrysler stop occurred, other agents approached the

plane.   (Id. at 27–29.)   They arrested several people, including co-

defendant Davis who agents found hiding in the cargo hold with 440

pounds of marijuana contained in the seventeen white packages. (Id. at

30–34.) Agents could smell marijuana emanating from the plane even

before opening the cargo hold. (Id. at 30.)

     Law enforcement later obtained an arrest warrant for Defendant

Ott. (Dkt. 518 at 29–30, 34–35.) A state trooper arrested Defendant Ott

on June 19, 2018 after other officers positively identified him as a




                                    6
passenger in a car. (Id. at 31–34.) Defendant Ott had a firearm at the

time. (Id. at 38.)

      Defendants Thomas and Ott challenge the lawfulness of the

December 22, 2017 stop of the Econoline van. (Dkts. 281; 365.) The

Magistrate Judge held two evidentiary hearings to obtain testimony from

law enforcement officers involved and from Defendant Ott. (Dkts. 517;

518.) He also reviewed videos of the December 2017 stop of the Econoline

van from a camera focused on the plane and Trooper Moremen’s

dashcam. (Dkt. 765 (Exhibits 1 and 2 from March 12, 2019 hearing).)

The Magistrate Judge concluded Trooper Moremen’s stop of the van was

lawful in accordance with Terry v. Ohio, 392 U.S. 1 (1968), because

reasonable suspicion existed, if not probable cause, to believe the van’s

taillights were not on and/or operating in accordance with Georgia law.

(Dkt. 760 at 24.) He further concluded the trooper’s subsequent vehicle

search was lawful because the odor of marijuana emanating from the van

established probable cause to believe the van contained marijuana. (Id.

at 28.)

      Defendant Ott also moved to suppress the search of his person (and

discovery of the firearm) during his arrest on June 19, 2018. (Dkt. 365



                                   7
at 3–4.) The Magistrate Judge found his arrest and search lawful because

(1) officers had a valid arrest warrant that authorized the stopping of the

car in which he was a passenger and (2) it was reasonable for officers to

search Defendant Ott incident to his arrest. (Dkt. 760 at 54–55.)

     Defendant Mitchell moved to suppress any evidence taken from the

search of the Chrysler in April 2018. (Dkt. 242 at 1.) The Magistrate

Judge concluded that, considering the totality of the circumstances,

probable cause existed to believe Defendant Mitchell was conspiring with

co-defendant Davis and the others to bring marijuana into Atlanta at the

time of his arrest. (Dkt. 760 at 39–46.) He further concluded the United

States sustained its burden to show law enforcement properly impounded

the Chrysler and found the firearms during a valid inventory search. (Id.

at 50–52.)

     The United States also charged Defendants Potts and Bridges with

conspiring with the other defendants to possess marijuana with the

intent to distribute. Defendant Mitchell, Potts, and Bridges all filed

motions for bills of particulars, arguing the United States needed to

provide more information about their alleged involvement in the criminal

activity. (Dkts. 215; 241; 511.) The Magistrate Judge concluded those



                                    8
Defendants are not entitled to a bill of particulars because the indictment

and discovery produced by the United States informs these Defendants

of the charges against them with sufficient precision to allow them to

prepare their defenses, minimize surprise at trial, and plead double

jeopardy in the event of a later prosecution for the same offense. (Dkt.

760 at 58–60.) Finally, the Magistrate Judge recommended this Court

deny: (1) Defendant Mitchell’s motion to strike a reference to his alias

(“O.G.”) because the United States may need to use the alias to identify

Defendant Mitchell in connection with the crimes charged and because

Defendant Mitchell had not established any prejudice from the use of the

alias, (2) Defendant Mitchell’s motion to dismiss the firearm charge in

Count Six because 18 U.S.C. § 922(g) does not violate the Second

Amendment, (3) Defendant Bridges’ motion to dismiss for improper

venue because the indictment adequately alleges venue and Defendant

Bridges must address the argument against venue at trial, and

(4) Defendant Bridges’ motion to sever because Defendant Bridges has

not shown the amount and quality of evidence against his codefendants

as compared to him will cause specific and compelling prejudice that

cannot be ameliorated by appropriate jury instructions. (Dkt. 760 at 61–



                                    9
77.) Additionally, the Magistrate Judge recommended this Court regard

Defendant Bridges’ pro se motion for speedy trial as a nullity because he

is represented by counsel. (Id. at 76.)

      Defendants Mitchell and Ott filed objections to Magistrate Judge

Baverman’s Report and Recommendation (“R&R”) (Dkt. 760). (Dkts. 772;

773.) The other Defendants did not.

II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s R&R.     28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59;

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982) (per curiam).

A district judge “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1). The district judge should “give

fresh consideration to those issues to which specific objection has been

made by a party.” Jeffrey S. v. State Bd. of Educ. of Ga., 896 F.2d 507,

512 (11th Cir. 1990) (citation omitted).       For those findings and

recommendations to which a party has not asserted objections, a court




                                    10
must conduct a plain error review of the record. See United States v.

Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

     Parties filing objections to a magistrate judge’s R&R must

specifically identify those findings to which they object.    Marsden v.

Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). “Frivolous, conclusive, or

general objections need not be considered by the district court.” Id.

Defendants Ott and Mitchell raise specific objections but also adopt their

prior briefing before the Magistrate Judge in support of their motions to

suppress. (Dkts. 772 at 1; 773 at 3.) The Court has reviewed the record

evidence and conducted a de novo review of their objections. See Tauber

v. Barnhart, 438 F. Supp. 2d 1366, 1373 (N.D. Ga. 2006) (“[I]ssues upon

which no specific objections are raised do not so require de novo review;

the district court may therefore ‘accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge[,]’

applying a clearly erroneous standard.” (quoting 28 U.S.C. § 636(b)(1))).

The Court also reviewed the Magistrate Judge’s recommendations as to

the other Defendants for plain error as they filed no objections.




                                    11
III. Discussion

     A.    December 22, 2017 Stop and Search of the Econoline
           Van

     The Fourth Amendment protects people against unreasonable

government searches and seizures that intrude on their reasonable

expectations of privacy. U.S. Const. amend. IV. Thus, a search or seizure

conducted in the absence of a warrant is unconstitutional unless the

United States shows it falls within one of a limited number of exceptions

to the warrant requirement. United States v. Campbell, 920 F.2d 793,

795 (11th Cir. 1991) (“A search without a warrant based on probable

cause is illegal, unless the government can show that it falls into one of

those limited exceptions recognized by law.”). The United States must

establish the application of the warrant exception by a preponderance of

the evidence. United States v. Matlock, 415 U.S. 164, 177 n.14 (1974)

(“[T]he controlling burden of proof at suppression hearings should impose

no greater burden than proof by a preponderance of the evidence.”).

     A traffic stop is a seizure under the Fourth Amendment. See United

States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009). A traffic stop is

constitutional if a law enforcement officer has probable cause to believe

the driver committed a traffic violation or a reasonable suspicion that an


                                   12
occupant of the car is engaged in criminal activity in accordance with

Terry v. Ohio. See id.; see also United States v. Harris, 526 F.3d 1334,

1337 (11th Cir. 2008). Criminal activity includes even minor traffic

violations. See United States v. Chanthasouxat, 342 F.3d 1271, 1277

(11th Cir. 2003). The existence of probable cause or reasonable suspicion

is viewed from the standpoint of an objectively reasonable police officer.

See id. at 1276; see also Harris, 526 F.3d at 1337. “[A] court must

examine the totality of the circumstances in order to determine whether

a search or seizure is reasonable under the Fourth Amendment.” United

States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012). There is a two-part

inquiry for determining whether an investigative stop is reasonable:

(1) whether the officers had reasonable suspicion to seize the individual;

and (2) whether the stop was reasonably related in scope to the

circumstances which justified the stop initially. United States v. Acosta,

363 F.3d 1141, 1144–45 (11th Cir. 2004) (citing United States v. Powell,

222 F.3d 913, 917 (11th Cir. 2000)). The officer must “be able to point to

specific and articulable facts, which, when taken together with rational

inferences from those facts, reasonably warrant” the intrusion of a traffic

stop. Terry, 392 U.S. at 21.



                                    13
     At the evidentiary hearing, Trooper Moremen testified he stopped

the Econoline van because the headlights were not illuminated.1 (Dkt.

518 at 9.) Magistrate Judge Baverman reviewed two videos, the plane

surveillance and dashcam video, paying particular attention to whether

it demonstrated the illumination of the van’s headlights and taillights.

(Dkt. 760 at 6–7, 24–26.) He concluded that while the headlights seemed

to be on and working, the taillights and license plate light either were not

on and/or not working properly. (Id. at 24–26.) From the dashcam video,

for example, he observed the van’s taillights exceptional dimness. (Id.)

He further recognized that the “dimness” of the van’s taillights is

particularly apparent when compared to the appearance of taillights on

another car driving alongside the van on the road. (Id. at 25.) Finally,

he noted the van’s license plate was barely visible (particularly in


1 Audio from the December 22, 2017 stop’s daschcam video reiterates
Trooper Moremen’s testimony because an officer in the car states “the PC
on this stop is a van driving with no headlights.” (Dashcam Video at
00:19–:23.) In the video, Trooper Moremen then approached the side of
the vehicle and informed Defendants Ott, Thomas, and Harp he stopped
the van because it “ain’t got no lights on,” and a brief discussion about
taillights followed. (Id. at 01:19–:30.) However, Trooper Moremen again
referenced the van’s lack of illuminated headlights when repeating why
he stopped the van. (Id. at 04:59–05:05.) The Court’s video cites utilize
the video’s run time for reference because the files provided to the Court
do not contain a time stamp.

                                    14
comparison to the license plate of the other car on the road) until

illuminated by Trooper Moremen’s headlights, indicating the van’s

taillights were not on or working properly.       (Id.)   Magistrate Judge

Baverman noted that in the plane video, after one passenger from the

plane got into the van, the van’s headlights were illuminated, but the

taillights were not. (Id. at 25–26.) Similarly, he concluded that, after the

van drove to the other side of the plane, the video shows two times when

the headlights (or brake lights) were illuminated but the taillights were

not.   (Id. at 26.)   From his review of the videos, Magistrate Judge

Baverman concluded Moremen’s stop of the van was a lawful Terry stop

since reasonable suspicion existed, if not probable cause, to believe the

Econoline van’s taillights were not on and/or operating in compliance

with O.C.G.A. §§ 40–8–20 and 40–8–23(d).2 (Id. at 27.) The Court has

reviewed the videos and surrounding testimony, applauds the

thoroughness of Magistrate Judge Baverman’s analysis, and adopts it

completely.


2 O.C.G.A. § 40–8–23 requires vehicles in Georgia be equipped with
taillights, including lights that illuminate the license plate from a certain
distance, and that taillights be wired to operate whenever headlights are
lighted. O.C.G.A. § 40–8–20 requires vehicles to display all necessary
lights from a half-hour after sunset until a half-hour before sunrise.

                                     15
     In his objections, Defendant Ott does not really challenge

Magistrate Judge Baverman’s conclusion that the van’s rear lights

(including the taillights and the license plate light) were not working

properly. (Dkt. 772.) Instead, he argues the “uncontroverted evidence”

shows the van’s illuminated headlights and thus Magistrate Judge

Baverman’s conclusion about the taillights conflicts with Trooper

Moremen’s assertion that he stopped the vehicle for not having its

headlights on. (Id. at 4.)

     Neither party probed Trooper Moremen to distinguish between his

recollection of the headlights versus the taillights. (Dkt. 518 at 6–20.)

Consequently, the Court rejects Defendant Ott’s suggestion Magistrate

Judge Baverman’s finding regarding the taillights somehow conflicts

with the trooper’s testimony. Additionally, even if Trooper Moremen

misidentified the van’s lack of illuminated headlights, that alone would

not invalidate the lawfulness of this stop. Reasonable suspicion and

probable cause are viewed objectively, and thus it is irrelevant that

Trooper Moremen recalled stopping the van for having its headlights off.

“[T]he issue is not whether the particular officer involved ‘actually and

subjectively had the pertinent reasonable suspicion, but whether, given



                                   16
the circumstances, reasonable suspicion objectively existed to justify [the

investigatory stop].’” Harris, 526 F.3d at 1338 (quoting United States v.

Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006)).

     Having reviewed the videos, the Court agrees with Magistrate

Judge Baverman’s conclusion that the totality of circumstances provided

a reasonable suspicion the Econoline van Defendant Ott drove lacked

sufficient taillight illumination. This is most obvious in the dashcam

video, particularly when comparing the rear of Defendant Ott’s vehicle

with the illumination of the taillights/license plate light on a pickup truck

Defendant Ott passes on the road. (Dashcam video at 00:01–:11.) It is

also obvious when, as Defendant Ott begins stopping for the trooper, he

applies the brake and then takes his foot off the brake, clearly

demonstrating the van lacks adequately illuminated taillights. (Id. at

00:16–:39.) The plane video with footage from the Fulton County Airport

also confirms this fact. As the van drives from the front of the plane to

the rear, the headlights are illuminated, but not the taillights. (Plane

Video at 04:56–05:05.) At other times, brake lights can be seen but, when

the brakes are depressed, the entire back of the van goes dark. (Id. at

06:25–:30.) Further, when the van leaves the airport the headlights are



                                     17
clearly illuminated, while the taillights are not. (Id. at 13:38–:50.) Thus,

the Court overrules Defendant Ott’s objection to Magistrate Judge

Baverman’s conclusion the stop of the van was a lawful vehicle stop and

a valid exception to the Fourth Amendment’s warrant requirement.

     Upon stopping the van, Trooper Moremen detected the smell of

marijuana coming from the vehicle.3 (Dkt. 518 at 12.) The odor of

marijuana by itself established probable cause for a warrantless search

of the van.4 See e.g., United States v. Flippo, 759 F. App’x 907, 909 (11th

Cir. 2019) (finding odor of marijuana provides probable cause for

warrantless search) (citing United States v. Tobin, 923 F.2d 895, 1512));

United States v. Lueck, 678 F.2d 895, 903 (11th Cir. 1982) (recognizing

smell of marijuana gives rise to probable cause for warrantless search).

Defendant Ott does not argue to the contrary. Instead, he argues the

Court should suppress evidence of the marijuana found in the back of the

van as “fruit” of the unlawful stop. (Dkt. 772 at 5.) Rejecting his claim




3 Trooper Moremen informed another officer present at the December
2017 stop of “a really strong smell of weed in the car.” (Dashcam Video
at 03:42–:46.)
4 Trooper Moremen notified Defendants Ott, Thomas, and Harp that in

his job, “the odor of marijuana gives me probable cause to search your
vehicle.” (Dashcam Video at 05:25–:28.)

                                    18
the December 2017 stop was unconstitutional, the Court likewise

overrules his objection to the Magistrate Judge’s conclusion that this

Court should deny Defendant Ott’s motion to suppress the marijuana.

     B.    The April 15, 2018 Stop and Search of the Chrysler 300

     Law enforcement stopped and arrested Defendant Mitchell as he

drove a Chrysler 300 away from Peachtree-DeKalb Airport on April 15,

2018. (Dkt. 517 at 50.) Agents did not have a warrant for his arrest.

     A warrantless arrest is constitutionally valid only when there is

probable cause. See United States v. Watson, 423 U.S. 411, 417 (1976);

United States v. Costa, 691 F.2d 1358, 1361 (11th Cir. 1982). “Probable

cause to arrest exists when law enforcement officials have facts and

circumstances within their knowledge sufficient to warrant a reasonable

belief that the suspect had committed or was committing a crime.”

United States v. Floyd, 281 F.3d 1346, 1348 (11th Cir. 2002) (quoting

United States v. Gonzalez, 969 F.2d 999, 1002 (11th Cir. 1992).) This

looks at the totality of the circumstances. Illinois v. Gates, 462 U.S. 213,

233 (1982). So, when a group of officers conducts an operation and there

exists at least minimal communication between them, their collective

knowledge is determinative of probable cause. United States v. Goddard,



                                    19
312 F.3d 1360, 1362 (11th Cir. 2002). To determine whether an officer

had probable cause to arrest an individual, the court examines the events

leading up to the arrest, and then decides “whether these historical facts,

viewed from the standpoint of an objectively reasonable police officer,

amount to probable cause.” Maryland v. Pringle, 540 U.S. 366, 371 (2003)

(quoting Ornelas v. United States, 517 U.S. 690, 696 (1996) (internal

quotations omitted)). “The substance of all the definitions of probable

cause is a reasonable ground for belief of guilt, and that the belief of guilt

must be particularized with respect to the person to be searched or

seized.” Id. (internal punctuation marks and citations omitted). Finally,

the government bears the burden of demonstrating the legality of a

warrantless arrest. Welsh v. Wisconsin, 466 U.S. 740, 749–50 (1984);

Tobin, 923 F.2d at 1521 n.21.

      In general, association with a known drug dealer, without more, is

insufficient to establish probable cause. See Ybarra v. Illinois, 444 U.S.

85, 91 (1979) (“[A] person’s mere propinquity to others independently

suspected of criminal activity does not, without more, give rise to

probable cause to search that person.”).        Likewise, a person’s mere

presence at the scene of a crime is not probable cause for a warrantless



                                     20
arrest. United States v. Di Re, 332 U.S. 581, 593 (1948). But an officer

is not required to resolve all inferences and all factual conflicts in favor

of the suspect. An officer’s decision to arrest a suspect may be objectively

reasonable even though that officer has not specifically discarded every

possible non-criminal explanation for the conduct that forms the basis for

her decision to arrest a suspect. Bailey v. Board of Cnty. Comm’rs of

Alachua Cnty., 956 F.2d 1112, 1120 n.5 (11th Cir. 1992).

         Defendant Mitchell objects to Magistrate Judge Baverman’s

determination probable cause existed when law enforcement arrested

Defendant Mitchell following the stop of the Chrysler. (Dkt. 773 at 2.)

He claims the available evidence merely shows he drove a vehicle that

parked near the plane and that one passenger from the plane and some

personal items entered the car. (Id.) He claims that because the car he

drove never approached the cargo hold and because the conspirators

loaded marijuana into a van rather than a car in December 2017, no

probable cause existed “to justify the warrantless stop and seizure.” (Id.

at 3.)

         Defendant Mitchell cuts the evidence too narrowly. The issue is not

whether probable cause existed to believe the car contained marijuana.



                                      21
Rather the issue is whether probable cause existed to believe the driver

of the vehicle was involved—at that time—in the conspiracy to bring

marijuana into Atlanta using the privately chartered plane. This Court

agrees with the Magistrate Judge’s conclusion that the evidence

sufficiently showed probable cause of Defendant Mitchell’s involvement

in the conspiracy. (Dkt. 760 at 39–45.) By the time the plane landed in

Atlanta on April 15, 2018, law enforcement knew of co-defendant Davis’

efforts, with several others’ assistance, to fly marijuana into Atlanta from

northern California. (Dkt. 517 at 35–36.) Law enforcement had every

reason to believe co-defendant Davis and affiliates intended to do so on

that occasion. (Id.) They seized marijuana worth more than $1 million

from the group just months before in Atlanta and read co-defendant

Davis’ social media posts lamenting the seizure. (Id. at 13.) And, law

enforcement knew co-defendant Davis and his co-conspirators used

private planes to fly the drugs into Atlanta and wrapped the packages in

paper. (Id. at 39–40.)

     On the day of the stop, they knew co-defendant Davis was traveling

to Atlanta from northern California, visited places known to supply legal

and illegal marijuana, and possessed large amounts of cash on his tour



                                    22
bus during the trip to California. (Id. at 16–17.) They knew co-defendant

Davis and some of his associates loaded packages like those seized in

December 2017 into the plane’s cargo hold. (Id. at 20, 39–40.) They knew

co-defendant Davis and those on the plane with him changed the arrival

destination just minutes before landing and declined professional ground

crew assistance (a strange request in the private charter business). (Id.

at 21–22.) They knew the plane landed before dawn, the same time the

December 2017 flight arrived. (Id. at 23.)

     During the December 2017 seizure, law enforcement witnessed two

vehicles arrive at the airport to meet the plane, one to carry the drugs

away and one to drive co-defendant Davis and others back to The

Compound. (Id. at 8; 10–11.) On the morning of the April 2018 seizure,

they saw the Chrysler 300 and a cargo van leave The Compound in

tandem and drive to the airport (again in tandem) to meet the plane and

its occupants. (Id. at 23.) Because the two vehicles went to the airport

where the plane landed rather than the original destination, it suggests

the occupants of those vehicles were in communication with the

passengers on the plane. While the van parked at the rear of the vehicle

as if to receive items from the cargo hold, Defendants Mitchell and



                                   23
Rhodes loaded the Chrysler with personal belongings from the plane,

entered it, and drove away. (Id. at 25–26.) From what law enforcement

knew and saw this looked like a repeat of the December 2017 drug

smuggling operation. (Id. at 41.)

     Like Magistrate Judge Baverman, this Court rejects any suggestion

the evidence demonstrates Defendant Mitchell’s mere presence at the

wrong place at the wrong time.           By the time law enforcement

apprehended Defendant Mitchell, probable cause existed that co-

defendant Davis and others landed at the airport with marijuana and the

individuals flying with co-defendant Davis and meeting him at the

airport aided his drug trafficking scheme. This is not like United States

v. Virden, 488 F.3d 1317, 1321 (11th Cir. 2007), where the Eleventh

Circuit held that evidence a defendant merely drove away from a location

connected to a drug investigation and lied to police about where he had

been did not establish probable cause. It is also dissimilar to United

States v. Pintado, 715 F.2d 1501 (11th Cir. 1983), where law enforcement

found the defendant locked in an upstairs bedroom of a house where

unidentified people loaded drugs into the ground floor just minutes

before. In Pintado, no evidence suggested the defendant knew others



                                    24
loaded drugs into the floor below him nor that he assisted the drug

traffickers in any way. Id. at 1505. Here, Defendant Mitchell drove from

The Compound with the van set to receive the marijuana, met drug

traffickers where they arrived with the drugs, and picked up one of the

passengers. (Dkt. 517 at 49–50.) This all shows coordination with those

undeniably involved in the drug trafficking organization in a way that

merely driving from a location under suspicion does not. By coordinating

with the van to leave The Compound, arrive at the airport, and pick up

at least one passenger, Defendant Mitchell facilitated the removal of the

co-conspirators and their personal belongings from the scene.

     People involved in the distribution of illegal drugs do not usually

conduct business in the open or in front of strangers. United States v.

Ashcroft, 607 F.2d 1167, 1171 (5th Cir. 1979) (finding probable cause to

arrest defendant despite his claim of mere presence, noting that “a drug

sale involving large quantities of cocaine is a private transaction that

does not usually occur in the open or in the presence of strangers”).

Because this transaction involved hundreds of pounds of marijuana

worth hundreds of thousands of dollars makes that all the more likely.

Since the organization recently lost $1 million worth of marijuana makes



                                   25
it all the more likely they would exclude outsiders. And, Defendant

Mitchell was certainly not an outsider because he left for Peachtree-

DeKalb Airport from The Compound (a secure area where the

organization operated).   (Dkt. 517 at 44–45.)     And, the flight crew’s

instruction to ground personnel that the aircraft’s occupants did not want

assistance in unloading their cargo (knowing that meant they would have

to unload about 400 pounds of marijuana) suggests this organization did

not want strangers around. (Id. at 22.) The fact agents could smell

marijuana in the plane’s vicinity reasonably supports Defendants’ desire

to conceal their drug trafficking activities. (Id. at 30.) For all these

reasons, this Court agrees with the Magistrate Judge’s conclusion the

evidence known to law enforcement provided probable cause to believe

Defendant Mitchell participated in coordinated activity to bring

marijuana into Atlanta from California and thus law enforcement

lawfully arrested him.

     After arresting Defendant Mitchell, ATF agents impounded his car

and performed a warrantless, inventory search, finding a gun under his

seat and in the passenger’s seat.       (Id. at 32, 48, 55.)   The Fourth

Amendment validates warrantless inventory searches conducted



                                   26
pursuant to an established procedure on legally impounded vehicles.

South Dakota v. Opperman, 428 U.S. 364, 372–73 (1976). Specifically,

law enforcement officers may conduct an inventory search of a car

properly in their custody to adequately protect the owner’s property in

police custody, to protect the police from claims of lost or stolen property,

and to protect the police from potential danger. See Colorado v. Bertine,

479 U.S. 367, 372 (1987). Put differently, a warrantless inventory search

of an automobile made “pursuant to standard police procedures” and for

the purpose of “securing or protecting the car and its contents” is a

reasonable police intrusion that does not offend Fourth Amendment

principles.   Opperman, 428 U.S. at 372–73.        Law enforcement must

conduct the search according to standardized criteria intended to

accomplish caretaking purposes rather than as a ruse to discover

evidence of a crime. Florida v. Wells, 495 U.S. 1, 4 (1990). The search

must be reasonable given its caretaking purpose. United States v. Laing,

708 F.2d 1568, 1571 (11th Cir. 1983).

     Having reviewed ATF’s written procedure for conducting inventory

searches of vehicles taken into custody during investigations and the way

these agents searched the Chrysler, Magistrate Judge Baverman



                                     27
recommended this Court deny Defendant Mitchell’s motion to suppress

(Dkt. 242) the Chrysler’s search. (Dkt. 760 at 52.)     In his objections,

Defendant Mitchell does not challenge Magistrate Judge Baverman’s

conclusion the ATF had a standard, written procedure and applied that

procedure to search the Chrysler. (Dkt. 773.) He does not argue law

enforcement used the inventory search as a mere ruse to further their

investigation. (Id.) Having reviewed the record, the Court agrees with

Magistrate Judge Baverman in this regard.

     Defendant Mitchell nevertheless argues the ATF, rather than

follow its written procedure, failed to give him the required opportunity

to arrange for someone to come and pick up his car. (Id. at 3.) The Court

disagrees.   No evidence suggests Defendant Mitchell made such a

request. Even if he had, the agents would not have been required to

honor it. The Eleventh Circuit does not require law enforcement to allow

an individual to make “alternative arrangements” for a vehicle before

performing a good faith inventory search. See Sampson v. Taylor, 967

F.2d 1533, 1541 (Supreme Court precedent “does not support [car

owner’s] argument that police—as a constitutional matter—must give a

driver an opportunity to make his or her own disposition of the vehicle”).



                                   28
Here, the agents actively engaged in an investigation, not just at the

scene of Defendant Mitchell’s arrest, but also back at the airport. To

require the agents to stop their investigation, allow Defendant Mitchell

to call or otherwise contact someone to take the car, and then wait with

the car for that person to arrive would put too great a burden on them

during their investigation. Such a burden may even compromise the

investigation and endanger officers. Defendant Mitchell concedes agents

performed the search according to standardized criteria and for

caretaking purposes while continuing their investigation away from the

car. Accepting such, the Court declines to impose a requirement on law

enforcement to divert resources at a critical time in the investigation to

accommodate Defendant Mitchell’s unrequested effort to have someone

else come get his car.

        Alternatively,   Defendant    Mitchell   argues    the   warrant

requirement’s inventory search exception does not apply because law

enforcement stopped him on private property rather than on a public

road.     (Dkt. 773 at 3.)   The Court agrees with Magistrate Judge

Baverman’s conclusion this distinction makes no difference. (Dkt. 760 at

51.) No law suggests the inventory exception applies only on public



                                     29
property or alternatively that it does not apply on private, third-party

owned property. Had law enforcement stopped Defendant Mitchell on

his own property (or maybe the property of someone he knew and could

expect to take custody of the vehicle) things might be different as they

would not have to take custody of such a vehicle. Here, however, that is

not what happened. Law enforcement stopped Defendant Mitchell on

private property accessible to the public. (Dkt. 517 at 32.) The purpose

and legitimacy of inventory searches applies, just as it would on a public

road. United States v. Roberson, 897 F.2d 1092, 1096 (11th Cir. 1990)

(finding it was not unreasonable to impound and inventory a vehicle,

even though it was parked in a parking lot of a private corporation, where

the driver was arrested and no one was present to take custody of the

vehicle); United States v. Baskin, No. 1:14–CR–293–TCB–AJB, 2016 WL

5334754, at *3 (N.D. Ga. Sept. 23, 2016) (rejecting private-property

arguments against impound by holding “Baskin’s vehicle was impounded

and searched because Baskin was arrested, there was no other person to

retrieve the vehicle, and the vehicle was not on Baskin’s residence or

property, which was in accordance with the department’s policies . . .”).




                                   30
     The Court thus adopts the Magistrate Judge’s recommendation,

overrules Defendant Mitchell’s objections, and denies Defendant

Mitchell’s motion to suppress.

     C.      Defendant Mitchell’s Other Objections

     The     Court   likewise    agrees     with    the   Magistrate   Judge’s

determination this case does not require a bill of particulars. (Dkt. 760

at 60–61.) Federal Rule of Criminal Procedure 7(c)(1) states indictments

shall be a plain, concise, and definite written statement of the essential

facts constituting the offense charged. Rule 7(f) authorizes the Court to

direct the government to file a bill of particulars. “The purpose of a bill

of particulars is to inform the defendant of the charge against him with

sufficient   precision   to   allow   him    to    prepare   his   defense,   to

minimize surprise at trial, and to enable him to plead double jeopardy in

the event of a later prosecution for the same offense.” United States v.

Warren, 772 F.2d 827, 837 (11th Cir. 1985); see also United States v.

Hassoun, 477 F. Supp. 2d 1210, 1227–28 (S.D. Fla. 2007) (“A request for

bill of particulars is, inter alia, befitting in those instances where

defendant seeks further clarity and precision with regard to the charges

that he is facing in order to adequately prepare a defense.”).



                                      31
      Defendant Mitchell contends he needs a bill of particulars to

understand which firearm recovered from the Chrysler the United States

“attributes” to him. (Dkt. 773 at 3.) He also claims the government needs

to tell him “when, with whom and how” he joined the conspiracy. (Id. at

4.)   The Court disagrees.     Regarding the former, the United States

charged Defendant Mitchell in Count Five with possessing a firearm in

furtherance of a drug trafficking crime following his arrest on April 15,

2018. (Dkt. 287 at 4.) Law enforcement found two firearms in the car he

drove, but the United States did not identify which of those firearms

supports Count Five. (Dkt. 517 at 55.) Because the indictment alleges

his arrest date and further alleges, he possessed the firearms along with

co-defendant Rhodes, it obviously notifies Defendant Mitchell allegedly

possessed either or both firearms found in the car. The United States

may obtain conviction by showing he possessed either the gun found

under his seat or the gun found in co-defendant Rhodes’ seat. A jury

could convict him of actual, constructive, sole, or joint possession of either

firearm. Additionally, the specificity of Count Six’s allegation (charging

Defendant Mitchell with possession of the 9mm pistol found under his

seat in the car while under indictment for a felony offense) demonstrates



                                     32
the United States’ desire for flexibility in Count Five’s allegation. (Dkt.

287 at 4.) The United States is not required to pick and disclose its legal

theory of possession in Count Five in advance of trial and before it hears

the testimony from available witnesses.        Here, Defendant Mitchell

possesses enough information to avoid surprise, prepare his defense, and

plead double jeopardy based on the information provided.

     As to his second request for information, the United States is not

required to explain how, when, or with whom Defendant Mitchell joined

the conspiracy to obtain his conviction. It may not even know. The

United States merely needs to show participation as a member of the

conspiracy on the date alleged in the indictment. No case law suggests

the United States must explain its theory as to how a conspirator joined

a conspiracy to comply with the Federal Rules of Criminal Procedure, any

constitutional requirement, or any sense of fundamental fairness.

     Defendant Mitchell failed to show any prejudice resulting from the

United States’ use of his alias “O.G.” or demonstrate why the United

States need not use his alias to explain the evidence. He also presented

no case law suggesting the Second Amendment precludes his prosecution

for possessing a firearm while under indictment pursuant to Georgia’s



                                    33
First Offender law. Having reviewed the record de novo, this Court

agrees with Magistrate Judge Baverman’s recommendation to deny these

motions.

     D.    Remaining Motions

     Defendants Thomas, Potts, and Bridges filed no objections to the

R&R. Defendant Thomas, a passenger in the Econoline van stopped by

Trooper Moremen on December 22, 2017, moved to suppress that stop.

(Dkt. 281.) For the same reasons it denies Defendant Ott’s motion to

suppress the stop of the van, the Court also denies his motion.5 The Court

also reviewed for clear error the Magistrate Judge’s recommendation this

Court deny (1) Defendant Potts’ and Bridges’ motions for bill of

particulars, and (2) Defendant Bridges’ motions to dismiss for improper

venue, to sever, and for speedy trial.        The Court adopts those

recommendations.




5 The Court agrees with Magistrate Judge Baverman’s legal conclusion
that, as a mere passenger in the van, Defendant Thomas lacks standing
to challenge the subsequent search of the van. See Rakas v. Illinois, 439
U.S. 128, 148–49 (1978) (defendants did not have a legitimate
expectation of privacy in the glove compartment or area under the seat
in a car in which they were “merely passengers”).


                                   34
IV.   Conclusion

      The Court OVERRULES Defendant Ott’s and Mitchell’s objections

to the Magistrate Judge’s Report and Recommendation. (Dkts. 772; 773).

The Court ADOPTS the Report and Recommendation and denies the

motions to suppress filed by Brenton Mitchell (Dkt. 242), Markieth

Thomas (Dkt. 281), and Arthur Ott (Dkt. 365); motions to dismiss filed

by Brenton Mitchell (Dkt. 372) and Lartaurus Bridges (Dkt. 512),

motions for bill of particulars filed by Shanquita Potts (Dkt. 215),

Brenton Mitchell (Dkt. 241), and Lartaurus Bridges (Dkt. 511); a motion

to strike alias by Brenton Mitchell (Dkt. 336); and motions for severance,

supplemental motion to sever, and motion for speed trial by Lartaurus

Bridges (Dkts. 513; 584; 566).

      SO ORDERED this 9th day of July, 2021.




                                   35
